        Case 4:18-cv-00139-MW-CAS Document 233 Filed 05/31/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF FLORIDA

DONNY PHILLIPS,

         Plaintiff,
                                                   CASE NUMBER: 4:18-cv-139-MW-CAS
vs.

JULIE JONES,
CENTURION OF FLORIDA, LLC.,
et al.,

Defendants.
_____________________________________/


                      NOTICE: DESIGNATION OF EXPERT WITNESSES

         COME NOW the Defendants, Gregory, Crutchfield, Lewis, and Inch by and through

undersigned counsel, and hereby make this expert witness designation as required by Federal

Rule of Civil Procedure 26(a)(2), and in support thereof would show as follows:

      1. The following persons may be used to present evidence at trial under Federal Rules of

         Evidence 702, 703, or 705 (as expert witnesses):

         a. Dr. Kalem Santiago, MD, who would testify as to the review of the Plaintiff’s

             medical records, his condition[s] if any, and the treatment provided the Plaintiff at

             relevant periods of time, rendering an expert opinion on these matters for the finder-

             of-fact. This would include 1. Diagnosis/ medical history, 2. treatment, 3. causation

             of the injury (if any), or 4. prognosis, or 5. appropriateness of treatment rendered.

      2. A declaration from Dr. Santiago has been or will be filed in this case.
      Case 4:18-cv-00139-MW-CAS Document 233 Filed 05/31/19 Page 2 of 2



   3. This Notice is given pursuant Musser v. Gentiva Health Servs., 356 F.3d 751, 756, 758

       (7th Cir. 2004)(“all witnesses who are to give expert testimony under the Federal Rules

       of Evidence must be disclosed under Rule 26(a)(2)(A); witnesses “must be designated as

       experts if they are to provide expert testimony.”)




Respectfully submitted this 31st day of May 2019.




                                                  ASHLEY MOODY
                                                  ATTORNEY GENERAL

                                                  /s/ Jeremy A. Mutz___________
                                                  JEREMY A. MUTZ
                                                  Senior Assistant Attorney General
                                                  Florida Bar No. 0721026
                                                  Office of the Attorney General
                                                  The Capital, PL-01
                                                  Tallahassee, Florida 32399-1050
                                                  Telephone: (850)414-3636
                                                  Jeremy.Mutz@myfloridalegal.com



                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing was electronically filed with the

Clerk of Court using CM/ECF and in like manner served on Plaintiff’s Counsel of Record and all

other Counsel of Record for the various parties, on this the 31st day of May 2019.




                                                  /s/ Jeremy A. Mutz___________
                                                  JEREMY A. MUTZ
